       Case 1:07-cr-00167-DHB-BKE Document 385 Filed 01/19/21 Page 1 of 5



                             IN       THE UNITED         STATES DISTRICT            COURT
                                                                                                    I
                            FOR THE SOUTHERN DISTRICT OF GEORGI^-j                                       '! O
                                                                                                           j     * ‘1
                                                                                                                        2: 05
                                               AUGUSTA DIVISION


                                                                                              CLERK
UNITED         STATES      OF AMERICA                          *                                   30.[iTB^
                                                               ■k


                                                               k
         V .                                                                 CR   107-167
                                                               *


                                                               "k
JACOB     ASHER           PLOWRIGHT




                                                        ORDER




         Presently               before           the     Court        is     Defendant                 Jacob           Asher

Plowright's second motion for compassionate release pursuant to 18

                                  1
U.S.C.         §    3582(c) .          Section 3582(c) (1) (A) ,                  in conjunction with the

policy             statements           issued           by     the     United               States       Sentencing

Commission,                provides           a         narrow        path        for         a    defendant                in


SN                                                                                      //

     extraordinary              and     compelling             circumstances                  to    leave          prison

early.             The existing policy statement, U.S.S.G. § IBI.13, provides

that in addition to the existence of extraordinary and compelling

reasons,            the defendant must not present a danger to the safety of

any other person or the community.                                   Application Note 1 lists three

specific            examples           of     extraordinary             and       compelling             reasons            to



^ The Court previously denied Defendant's motion for compassionate
release based upon the First Step Act's elimination of the stacking
provision            of    18    U.S.C.       §    924(c) (1) (C)           for    charges          prosecuted              at
the     same         time.            (See    Order       of        June 18, 2020,                Doc.     No.          373. )
Accordingly,               the        Court       will    not        again address                this     aspect           of
Defendant's            motion.
   Case 1:07-cr-00167-DHB-BKE Document 385 Filed 01/19/21 Page 2 of 5



consider     reduction                         of        a   defendant's          sentence       under        §


3582(c)(1)(A): (1) a serious medical condition; (2) advanced age;

and (3) family circumstances. Id. n.l(A)-(C).2

     Defendant's motion attempts to implicate the first category.
                                                                                    \\

The Sentencing Commission has clarified that a                                           serious physical

                                 n        \\
or medical condition                           substantially diminishes the ability of the

defendant    to     provide                     self-care         within     the    environment         of     a

correctional facility and [is one] from which he or she is not

                                     //

expected to recover.                            U.S.S.G. § 1B1.13,               n.l(A)(ii).       In    this


case, Defendant submits that his asthma, sickle cell anemia, and

unexplained episodes of fainting/collapsing, in conjunction with

COVID-19 should he contract it, satisfy this criteria.

     Sickle cell disease is listed by the CDC as a condition that

places   a   person         at       increased               risk    of    severe   illness      from     the

contraction    of      COVID-19,                    while        asthma    (moderate       to   severe)       is

                                                    \\
listed as a condition that                               might" place a person with COVID-19 at
                       n
increased    risk.              See Centers for                     Disease      Control, People         with

Certain Medical ConditIons, available at https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited on January 14, 2021).                                               The




                                                                                                          w
- The application note also provides a catch-all category:     As

determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason
                                                                      rr
other than,       or       in    combination                  with.        the   aforementioned         three
categories.       Id. n.1(D).                       The Court has not been made aware that
the BOP Director has sanctioned Defendant's early release.
                                                             2
      Case 1:07-cr-00167-DHB-BKE Document 385 Filed 01/19/21 Page 3 of 5



problem with Defendant's claim, however, is that the inmate medical

records       and    the      Presentence         Investigation          Report       belie    his

assertion of these            current medical illnesses.                  In the last year.

asthma, let alone moderate to severe asthma, is not noted anywhere

in    his   records.       To the contrary, they show that his lungs were

clear on January 23, 2020, and he denied any shortness of breath.

(Gov't Resp. in Opp'n, Doc. No. 381, Ex. B at 6-7.)                              On April 29,

2020, he did not have a cough or shortness of breath.                                (Id. at 5.)


On November 24, 2020, he did not have a cough, shortness of breath

or difficulty breathing.               (Id. at 1.)          He was reportedly taking no

medications         as   of    December     4,    2020.        (Id.      at   13.)      Further,


although he reported having sickle cell disease on                                December      4,

2020, he denied the same on June 21, 2020.                          (Id. at 11, 13.)          And,

while       Defendant    claims       to   have       had   these   conditions        since    his


youth, neither were reported to the United States Probation Office

in the Presentence Investigation Report.                        (PSR, f 53.)            Finally,

the medical records do not reveal any episodes of fainting or loss

of consciousness.             In short, without medical evidence to support

his    claims.      Defendant        has   not established          an    extraordinary        and

compelling reason to justify his release.

        Importantly,          even   if    the    alleged      medical        conditions      were

present,      it    remains     within     the    Court's      discretion        to    determine

whether       a   sentence      reduction        is    warranted.         United      States    v.


Hamilton, 715 F.3d 328, 337 (11th cir. 2013).                             In exercising its


                                                  3
      Case 1:07-cr-00167-DHB-BKE Document 385 Filed 01/19/21 Page 4 of 5



discretion, the Court must consider the sentencing factors of 18

U.S.C. § 3553(a) prior to release.                     See 18 U.S.C. § 3582(c) (1) (A) .


In Defendant's case, these factors weigh against his release in

light      of    the    nature    and    circumstances         of    his   offense.        Also,


Defendant has well over thirteen years remaining on his sentence;

early      termination      of     his    sentence       would      fail   to    reflect     the

seriousness of the offense, promote respect for the law, provide

just punishment, or afford adequate deterrence.                             Finally, given

the       instant      criminal    offenses       of    brandishing        and    discharging

firearms during Hobbs Act robberies, and the fact that Defendant

is    a    seemingly     healthy    33-year-old         who    has    not appeared to         be

forthright. the Court is not able to conclude that he is not a

danger to the safety of the community.                          See   U.S.S.G. §         IBI.13.


Thus,      the    Court    will    not    exercise       its     discretion       to     release


Defendant under the compassionate release provision even if he had

qualifying medical conditions.

          The Court notes Defendant's requests for the appointment of

counsel in relation to filing the instant motion.                                A   prisoner.

however, does not           have    a    constitutional or            statutory right to

counsel in a proceeding under 18 U.S.C. § 3582(c).                              United    States


v. Webb, 565 F.3d 789, 794-95 (11th cir. 2009).                             Moreover, this

Defendant has more than adequately presented his motion and the

grounds therefor; thus, the interests of justice do not demand the




                                              4
   Case 1:07-cr-00167-DHB-BKE Document 385 Filed 01/19/21 Page 5 of 5



appointment of counsel.     Accordingly, Defendant's motions for the

appointment of counsel (doc. nos. 378 & 384) are DENIED.

        Upon the foregoing, Defendant Jacob Asher Plowright's motion

for compassionate release (doc. no. 377) is hereby DENIED.

        ORDER ENTERED at Augusta, Georgia, this          day of January,

2021.




                                        UNITED STATES DISTRICT JUDGE




                                    5
